 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHARLES DAVIS,                                    No. 1:19-cv-01204-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   HANFORD POLICE DEPARTMENT, et                     CASE
     al.,
15                                                     (Doc. No. 9, 10)
                        Defendants.
16

17

18          Plaintiff Charles Davis is proceeding pro se and in forma pauperis with this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 11, 2020, the assigned magistrate judge issued findings and

22   recommendations, recommending that this action be dismissed due to plaintiff’s failure to state a

23   claim, failure to prosecute, and failure to comply with a court order. (Doc. No. 9.) The findings

24   and recommendations were served on plaintiff and contained notice that any objections thereto

25   were to be filed within twenty-one (21) days of service of the order. (Id.) On February 14, 2020,

26   plaintiff filed a document that the court construes as objections to the findings and

27   recommendations. (Doc. No. 10.) In those objections, plaintiff indicates that he “wishe[es] to

28   stand on [his] complaint as is,” (id.), even though the magistrate judge has already informed him
                                                      1
 1   twice that his complaint does not state any cognizable claims. (See Doc. Nos. 7, 9.)

 2          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Local Rule 304, this

 3   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 4   including plaintiff’s objections, the court concludes that the findings and recommendations are

 5   supported by the record and proper analysis.

 6          Accordingly:

 7          1.      The findings and recommendations issued on February 11, 2020 (Doc. No. 9), are

 8                  adopted;

 9          2.      This action is dismissed due to plaintiff’s failure to state a claim; and

10          3.      The Clerk of the Court is directed to close this case.

11   IT IS SO ORDERED.
12
        Dated:     March 13, 2020
13                                                         UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
